Citation Nr: 0026670	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from September 1942 to 
November 1945.

As a preliminary matter, the Board of Veterans' Appeals 
(Board) finds that the appellant's claim of entitlement to an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  

The appellant contends, in essence, that his service-
connected chronic lumbosacral strain, warrants a higher 
disability rating than currently assigned.  The appellant was 
last provided a VA examination of his spine in December 1998.  
However, a subsequent April 1999 statement from his private 
physician, James E. Burnett, D.O., indicates that the 
appellant's condition has worsened.  Further, a May 1999 VA 
treatment notation reports that the appellant has posterior 
bulging disc of L3-L4, and L4-L5 and degenerative changes 
that "would certainly cause the pts [patient's] increased 
low back pain and aggravate any chronic muscular strain."  

The VA examination did not differentiate between the symptoms 
attributable to his nonservice-connected back disabilities, 
and his service-connected chronic lumbosacral strain.  

The Board also notes that clinical records from the 
appellant's private physician, Dr. Burnett, have not been 
associated with his claims folder, and that, since his 
discharge from physical therapy in December 1998, no VA 
treatment records, other than the May 1999 physician's 
statement have been associated with his file.

Accordingly, additional neurologic and orthopedic 
examinations, to include observations of range of motion of 
the appellant's spine, should be scheduled.  Thus, the case is 
REMANDED for the following development:

1.  The RO should enter a decision that 
establishes whether the degenerative and 
disc changes of the lumbar spine are 
service-connected or not.  If it is 
determined that the disc and degenerative 
changes are not service-connected, any 
determination that attempts to 
differentiate the symptoms from the 
strain must be supported by competent 
evidence.

2.  VARO should request all pertinent 
treatment records pertaining to the 
veteran from Dr. Burnett.  All records 
obtained should be associated with the 
veteran's claims folder.

3.  VARO should also request all 
pertinent VA treatment records since 
December 1998.  All records obtained 
should be associated with the veteran's 
claims folder.

4.  The appellant should be scheduled for 
VA neurologic and orthopedic examinations 
to determine the current extent of his 
service-connected disability.  The 
examiners must provide a thorough 
description of the appellant's service-
connected back disability, including 
findings regarding the complete range of 
motion of his spine.  In addition, the 
examiners must render objective findings 
concerning the severity of the 
appellant's service-connected disability, 
to specifically include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, attributed to his 
back disability.  The report of the 
neurologic and orthopedic examinations 
should reconcile subjective complaints of 
pain with the objective findings on 
examination.  If the RO determines that 
the veteran is only service-connected for 
strain, the examiners are requested to 
distinguish the manifestations of strain 
from the degenerative changes and disc 
disease or establish that the 
manifestations cannot be distinguished.

5.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  

6.  Thereafter, the RO should address the 
issue and comply with all appellate 
procedures. 

7.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

The purpose of the REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



